Title: Edward Coles to James Madison, 2 April 1836
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Philadelphia
                                
                                April 2. 1836
                            
                        
                        
                        The enclosed letter from Col: Ch: Todd was recd. to day. I have an imperfect recollection of the conversation
                            as well as of the subject alluded to. I have however of certain remarks made by you at the time, & repeated
                            frequently since, respecting Genl. Armstrong’s conduct on recieving the resignation of Gen’l Harrison, and as I have an
                            impression on my mind that you noted the circumstances at this time, and might perhaps be gratified at an occasion to
                            preserve the truth & correct any erroneous statements of Gen’l Armstrongs; I have determined to enclose for your
                            perusal Col: Todds letter. But I wish you to understand it is not my wish to get you involved in the political disputes of
                            the day—nor is it my intention to be so involved, especially in the approaching election of President, as my opinion on
                            that subject is not yet formed; & if it was, I do not anticipate feeling sufficient interest in it to become an
                            active partizan. I am only induced to submit the letter to you under the belief that it will gratifying to you for me to
                            do so. If I am mistaken return it to me without comment—and I will write & inform Col: Todd That my recollections
                            are not sufficiently good to enable me to furnish him a clear & satisfactory statement of what occurred, now
                            upwards of 20 years ago. It is proper I should add, I have heard nothing of the intention of Gen’l Armstrong soon to publish for electioneering or other purposes his "Book," as Col: Todd calls it. My
                            impression was that it would not be published till after his death.
                        We have not heard directly nor indirectly from you & Mrs. M. for a long time. We hope you both have
                            retained your health through this long & very severe winter. It has been the most cold disagreeable & confining winters I recollect ever to have experienced. In addition to a disagreeable winter,
                            my Wife had the misfortune to suffer under a long & painful indisposition. She was confined to the house about two
                            months—& was for about three weeks very ill. I am happy to say she has now entirely recovered, & not only
                            is, but looks as well as usual. Our dear little Daughter (who by the way is this day a year Old) has enjoyed uninterrupted
                            good health, & has grown & improved astonishingly. She is not only considered an unusually stout and
                            forward child, but to be remarkably good looking.
                        If I had time I should liked to have filled this sheet to you & Mrs. M.—but being anxious to send
                            the enclosed letter as soon as possible, & having but little leisure to day, I am compelled to write you in great
                            haste. Our best regards to you, Mrs. Madison, Payne, Ann, & her Father & his family.
                        
                            
                                (Signed) Ed: Coles
                            
                        
                    